department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division jul uniform issue list tll lat attention legend employer a organization b council c county d county e city f state m agreement g agreement h agreement i statute n statute o statute p statute q plan x dear this is in response to your request for a ruling dated date as supplemented by additional information dated date and date under sec_414 of the internal_revenue_code the code the following facts and representations were submitted in connection with your request organization b a federally recognized indian_tribe ‘tribe is located in counties d and e and city f within state m the governing body of organization b is council c employer a is the law enforcement agency for organization b employer a exercises the powers of a state m law enforcement agency pursuant to statute n council c created employer a a tribal police department in responsibilities include the enforcement of tribal and state law within the geographic boundaries of organization b the organization b reservation organization b funds its tribal police department and pays the salaries for its employees out of tribal governmental appropriations and federal grants in order to promote the ability of a tribe and state m to provide effective and efficient law enforcement services on the tribe’s reservation state m passed legislation statutes n and o treating tribal police departments as state law enforcement agencies and treating their police officers as state peace officers provided certain requirements are met statute n authorized employer a to exercise the powers of a state m law enforcement agency to appoint state licensed peace officers and to grant those officers the same powers j the police department’s as peace officers employed by local units of government this legislative authorization to exercise state police powers was predicated on employer a meeting the following four statutory requirements agreeing to be subject_to liability for its torts and those of its peace officers and other employees acting within the scope of their employment or duties arising out of the law enforcement agency function to the same extent as any other state m municipal law enforcement agency filing with state m’s board_of peace officer standards and training the board ’ a bond or certificate of insurance for liability coverage with the statutory maximum single occurrence amounts and an annual cap for all occurrences within a year of three times the single occurrence amount requirements similar to those imposed on municipalities filing with the board a certificate of insurance for liability of its law enforcement officers employees and agents for lawsuits under the united_states constitution and agreeing to be subject_to state m laws relating to data practices of law enforcement agencies employer a has exercised the powers of a state m law enforcement agency since meeting these statutory requirements in preventing and detecting crime and enforcing the general criminal laws of state m these are the same powers the legislature of state m has granted law enforcement agencies of state m and its local units of government these include arresting and charging a person employer a’s peace officers are required to meet the same licensure and training standards as peace officers appointed by other law enforcement agencies of state m and its local units of government statute o defines a peace officer as an employee or an elected or appointed official of a political_subdivision or law enforcement agency who is licensed by the board charged with the prevention and detection of crime and the enforcement of the general criminal laws of the state and who has the full powers of arrest and a peace officer who is employed by a law enforcement agency of a federally recognized tribe and who is licensed by the board like every other law enforcement agency in state m and its local units of government employer a can only appoint peace officers licensed by the board state m regulates the training education and standards of conduct relating to employer a’s peace officers through the licensing process the state m legislature created the board to set training and licensing standards for peace officers in state m the board is mandated by statute o to promulgate rules governing peace officers relying upon this statutory mandate the board has promulgated extensive rules governing the education licensure and continuing education of peace officers included are rules governing the certification of schools delivering peace officer training and the minimum educational requirements for peace officer license applicants and rules governing the licensure examination itself including the eligibility requirements for sitting for the exam also included are the specific rules setting forth the requirements for maintaining a peace officer license to receive a renewal of their license officers must certify that they have completed a certain minimum number of hours of continuing education classes approved and accredited by the board during a three year period in addition officers must uphold the specific standards of conduct promulgated by the board failure to meet these standards of conduct may result in the suspension or revocation of an officer’s license by the board if the police officers of employer a therefore fail to maintain their state m peace officer licenses they no longer qualify under the definition of peace officer in statute o and the provisions of statute n granting them police powers under state law no longer apply statute n provides that in order to coordinate define and regulate the provision of law enforcement services on reservation lands governmental units and the tribe shall enter into agreements pursuant to statute p for the purposes of entering into these agreements the tribe shall be considered a governmental_unit as that term is defined in statute p statute p defines governmental_unit in general to include every city county town school district other political_subdivision of state m or another state or another state and any agency of state m or the united_states and includes any instrumentality of a governmental_unit for purposes of statute p an instrumentality of a governmental_unit means an instrumentality having independent policy making and appropriating authority statute n therefore requires organization b to enter into mutual aid cooperative agreements pursuant to statute p with counties d and e and city f to define coordinate and regulate the provision of law enforcement services on the respective parts of the organization b reservation that lie within counties d and e and city f for matters arising within the boundaries of city f the city f police department will be the law enforcement agency with which employer a coordinates its efforts for matters arising outside of the boundaries of city f the county d and county e sheriffs’ departments will be the law enforcement agencies with which employer a coordinates its efforts organization b has entered into agreement g with county d agreement h with county e and agreement i with city f the agreements provide that organization b’s police officers will operate according to county d county e and city f procedures when exercising state authority that organization b’s officers will coordinate activities with the city f police department and the sheriffs’ departments of counties d and e that organization b’s officers will transfer arrested individuals to the county d and county e jails to be processed by the county d and county e sheriffs pursuant to state procedures that persons arrested by organization b’s officers under state law will be subject_to prosecution by the county d or county e attorney’s office pursuant to state procedures that organization b’s officers will participate in the radio dispatch system of county d and county e pursuant to their procedures that organization b’s officers will prepare investigative reports in accordance with applicable procedures of county d county e or city f that organization b’s officers will be obligated to attend hearings in county court as necessary and that individuals arrested in city f by organization b’s officers will be incarcerated in county d’s jail and prosecuted depending on the nature of the offense by the city f attorney’s office in practice when enforcing state laws organization b’s officers will be under or the county d attorney’s office pursuant to a cooperative aid agreement between county d and city f the supervision and direction of the county d and county e sheriffs the city f chief of police and the county d and county e attorneys the sheriffs chief of police and county attorneys will have ultimate authority over crime scenes and criminal investigations agreements g h and i provide that nothing in the agreement shall be construed to limit or release county d county e or city f respectively from criminal jurisdiction or responsibility otherwise possessed by the county or city under applicable law in light of organization b’s compliance with statute n and its agreements with county d county e and city f employer a is treated by the state legislature as a law enforcement agency of state m employer a’s licensed police officers are recognized by the legislature of state m as state peace officers and as such are entitled to enforce state laws within the geographic boundaries of the organization b reservation plan x provides retirement disability and surviving_spouse benefits to certain peace officers and firefighters in state m these benefits are authorized and governed by statute q plan x is a contributory defined_benefit_plan pursuant to statute q the state m legislature authorized employer a’s peace officers to become members of plan x contingent on the internal_revenue_service ruling that employer a is an agency_or_instrumentality of state m for purposes of enforcing state law and that contributions made by employer a to plan x on behalf of its peace officers are contributions to a governmental_plan within the meaning of code sec_414 based on the foregoing you request the following rulings that contributions made by organization b to plan x on behalf of its board licensed that employer a is an agency_or_instrumentality of state m for purposes of enforcing state law and police officers are contributions to a governmental_plan within the meaning of code sec_414 sec_414 of the code provides that a governmental_plan means a plan established and maintained for its employees by the government of the united_states by the government of any state or political_subdivision thereof or by any agency_or_instrumentality of any of the foregoing revrul_89_49 1989_1_cb_117 provides that a plan will not be considered a governmental_plan within the meaning of code sec_414 merely because the sponsoring_organization has a relationship with a governmental_unit or some quasi-governmental power one of the most important factors to be considered in determining whether an organization is an agency_or_instrumentality of the united_states or any state or political_subdivision thereof is the degree of control that a governmental entity or entities exercise over the organization's everyday operations other factors include whether there is specific_legislation creating the organization the source of funds for the organization the manner in which the organization's trustees or operating board are selected and whether the applicable governmental_unit considers the employees of the organization to be employees of the applicable governmental_unit although all of the above factors are considered in determining whether an organization is an agency_or_instrumentality of a government the mere satisfaction of one or all of the factors is not necessarily determinative in this case employer a performs the functions of preventing and detecting crime and enforcing state m’s general criminal laws on behalf of state m and county d county e and city f political subdivisions of state m employer a operates in coordination with the county d and county e sheriffs’ departments and the city f police department pursuant to joint powers agreements in this regard employer a’s police officers will be under the supervision and direction of the sheriffs chief of police and county or city attorneys who have ultimate authority over crime scenes and criminal investigations state m exercises considerable control_over the everyday activities and actions of employer a extensive state standards govern the qualifications of police officers because by definition a peace officer of employer a must be licensed by the board in order to be considered a state peace officer employer a police officers who are licensed by the board are licensed under state m law which means that they must comply with the continuing education and licensing requirements of state m if employer a’s police officers fail to maintain their state peace officer licenses they would no longer qualify under the definition of peace officer under statute o and would no longer be authorized to exercise state m police powers there are situations where employer a police officers may be placed under the direct control of local state law enforcement officers and when employer a police officers are exercising state authority they operate under state and county procedures state m law also governs the duties liabilities and data practices of the employer a police officers the day-to-day results of law enforcement activity within the geographic boundaries of the organization b reservation are largely controlled by state m procedures and institutions when an employer a police officer arrests someone for a violation of state law that person is taken to a jail run by county d or county e whether or not a suspect apprehended by an employer a police officer is prosecuted is a decision made by the county d county e or city f attorney’s office not any organization b prosecuting authority employer a’s authority to exercise the powers of a state m law enforcement agency has been granted by statute n the exercise of that power is subject_to conditions imposed by statute state m has the authority to revoke employer a’s ability to act as a state law enforcement agency at any time the laws being enforced are those of state m state m has the power to and does heavily regulate the training education licensure and standards of conduct of employer a’s peace officers under the express provisions of statutes n and p state m treats council c of organization b as a state governmental_unit for purposes of law enforcement activities council c of organization b is treated as a unit of state government for the purpose of entering into cooperative agreements with other state m law enforcement agencies accordingly based on the above facts and representations we conclude with respect to your ruling requests that contributions made by employer a to plan x on behalf of its peace officers who are licensed by the board are considered contributions by an agency_or_instrumentality of state m or political_subdivision thereof for purposes of code sec_414 and participation in plan x by such peace officers of employer a will not adversely affect the status of plan x as a governmental_plan within the meaning of sec_414 no opinion is expressed as to the federal tax consequences of the transaction described above under any other provisions of the code the above rulings are based on the assumption that plan x is qualified under sec_401 of the code and its related trust exempt under sec_501 at all relevant times this letter_ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent if you have any questions concerning this letter please call 9e t ep ra t1 at sincerely calm a latins manager employee_plans technical group deleted copy of ruling notice of intention to disclose enclosures
